Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 19, 2019

The Court of Appeals hereby passes the following order:

A19D0354. HAESUN PARK-POAPS v. RICHARD C. POAPS.

      The parties were divorced in 2014. In 2018, Richard C. Poaps (the “Father”)
filed a petition for modification of child support, parenting time, and visitation.
Haesun Park-Poaps (the “Mother”) counterclaimed for modification of child custody,
modification of child support, and contempt. The trial court entered an order that,
among other things, modified the parenting plan and declined to change custody. The
Mother filed an application for discretionary review from that order.
      Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from “[a]ll
judgments or orders in child custody cases awarding, refusing to change, or modifying
child custody.” See also Vines v. Vines, 292 Ga. 550, 551 (2) (739 SE2d 374) (2013)
(“Under Georgia law, visitation rights are a part of custody.”). Thus, when the issue
on appeal pertains to child custody, the order is directly appealable. See Voyles v.
Voyles, 301 Ga. 44, 46-47 (799 SE2d 160) (2017). Because the Mother seeks to
challenge the trial court’s child custody and parenting time rulings, the order here may
be appealed directly. See id.
      We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. The Mother shall have ten days from the date of this order to file
a notice of appeal with the trial court. The clerk of the trial court is DIRECTED to
include a copy of this order in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   03/19/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.